PER CURIAM.
The state appeals an order dismissing a charge of theft of trade secrets brought against defendant. Defendant filed a motion to dismiss the charge asserting that the customer lists he was accused of stealing were not confidential, and hence, not trade secrets. The state filed a traverse denying these facts. The trial court granted defendant’s motion, and dismissed the charge.
We reverse the dismissal. The state’s traverse denied the facts alleged in the motion to dismiss and was sufficient to overcome the motion. When a motion to dismiss “is met with a traverse by the State which specifically denies under oath the material facts alleged, the motion to dismiss must automatically be denied.” State v. Harrell, 588 So.2d 54, 55 (Fla. 3d DCA 1991). Moreover, in this case there is a genuine issue of material fact regarding the confidential nature of the customer lists in question. See Harrell; State v. Reid, 542 So.2d 453 (Fla. 3d DCA), review denied, 551 So.2d 462 (Fla.1989).
Reversed.